                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION
PEACOCK AUTOMOTIVE, LLC,        )
                                )
     Plaintiff,                 )
                                )
v.                              )           CV418-060
                                )
FCA US LLC,                     )
                                )
     Defendant.                 )

                               ORDER

     The parties’ settlement negotiations having broken down, the stay

of proceedings is LIFTED. The parties are ORDERED to meet and

confer to agree upon a proposed scheduling within 10 days of service of

this Order. Their joint proposed Order shall be filed within 21 days of

service of this Order.

     SO ORDERED, this       15th    day of January, 2019.
